Citation Nr: 0631925	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  00-09 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1942 
to January 1944.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision in 
which the RO denied service connection for hypertension and 
for a stomach condition, each claimed as secondary to 
service-connected PTSD.  The veteran filed a notice of 
disagreement (NOD) in January 2000, and the RO issued a 
statement of the case (SOC) in March 2000.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in April 2000.

In January 2002, the veteran testified during a hearing 
before RO personnel; a transcript of the hearing is of 
record.  

After an unsuccessful attempt to further develop the record 
in September 2002, in September 2003 and May 2005, the Board 
remanded the claims on appeal to the RO for further 
development (as more fully explained in the December 2005 
remand).  Most recently, after accomplishing additional 
action, the RO continued the denial of each claim (as 
reflected in the June 2006 supplemental SOC (SSOC)), and 
returned these matters to the Board for further appellate 
consideration.

In April 2005, the undersigned Veterans Law Judge granted 
the motion of the veteran's representative to advance this 
appeal on the Board's docket, pursuant to  38 U.S.C.A. § 
7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2005).




FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on each claim on appeal has been 
accomplished.  

2.  The most persuasive medical opinion evidence establishes 
that the veteran's service-connected PTSD did not cause, and 
has not aggravated, his hypertension.

3.  The most persuasive medical opinion evidence establishes 
that the veteran's service-connected PTSD did not cause, and 
has not aggravated, his hypertension.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension, as 
secondary to service-connected PTSD, are not met.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002);  38 C.F.R. 
§§ 3.102, 3.159, 3.310(a) (2006).

2.  The criteria for service connection for a 
gastrointestinal disorder, as secondary to service-connected 
PTSD, are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002);  38 C.F.R. §§ 3.102, 3.159, 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). 
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Considering the claims on appeal in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate each claims has been 
accomplished.

In October 2004, the RO sent to the appellant and his 
representative a letter providing notice that, to support a 
claim for service-connection as secondary to a service-
connected disability, the evidence must show that the 
veteran has a current physical or mental disability and a 
current service-connected disability, and the service-
connected disability either caused or aggravated his 
additional disability.   After this letter, the appellant 
and his representative were afforded an opportunity to 
respond before the RO readjudicated the claim (as reflected 
in the January 2005 SSOC).  Thus, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support each claim for secondary 
service connection, and has been afforded ample opportunity 
to submit such information and evidence. 

The Board also finds that the post-rating notice letter in 
October 2004, as discussed above, and a follow-up letter in 
June 2005 collectively satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant, and what evidence, if any, 
will be obtained by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  The October 
2004 letter informed the appellant of the VCAA, and advised 
that VA is required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies and to make reasonable efforts to obtain 
relevant records not held by a Federal agency.  That letter 
also listed the evidence received, and provided contact 
information in case of questions. The June 2005 letter 
requested that the veteran supply the RO with a release form 
(VA Form 21-4142) to obtain medical records from the 
veteran's private physicians.  Further, the October 2004 
letter specifically advised the appellant to submit any 
pertinent evidence in his possession.

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify 
the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim(s).  As explained above, all four 
content of notice requirements have been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant after the rating action on appeal.  
However, the Board finds that, in this appeal, any delay in 
issuing section 5103(a) notice was not prejudicial to the 
appellant because it did not affect the essential fairness 
of the adjudication, in that his claims were fully developed 
and re-adjudicated after notice was provided.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005) (rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  As indicated above, the RO gave the appellant notice 
of what was required to substantiate his claims, and 
afforded him opportunity to submit information or evidence 
pertinent to his claim via the October 2004 letter. .  
Following the issuance of the June 2005 letter-which 
substantially completed VA's notice requirements-the 
appellant was afforded yet another opportunity to present 
information or evidence pertinent to the appeal before the 
RO readjudicated the claim more than one year later (as 
reflected in the June 2006 SSOC).  Neither in response to 
the documents cited above, nor at any other point during the 
pendency of this appeal, has the appellant informed the RO 
of the existence of any evidence that needs to be obtained 
prior to appellate review.   

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).

More recently, the Board notes that, on March 3, 2006, 
during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service 
connection claim (veteran status, existence of a disability, 
connection between the veteran's service and that 
disability, degree of disability, and effective date 
pertaining to the disability).  The veteran's status is not 
at issue.  As indicated above, notice as to the requirements 
of current disability and nexus was provided via the notice 
letters identified above, and the record reveals that the RO 
notified the veteran of the criteria for degree of 
disability and effective date of rating in an August 2006 
letter, prior to the recertification of the appeal to the 
Board.  The Board points out that, as with the prior notice 
letters, the timing of this notice letter is not prejudicial 
to the appellant.  Because the claims for secondary service 
connection are being denied, no disability rating or 
effective date is being assigned; hence, there is no 
possibility of prejudice to the veteran under the notice 
requirements of Dingess/Hartman.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with either claim on 
appeal.  On the RO's own initiative, and pursuant to the 
Board's remands, service medical records and VA and private 
medical records have been associated with the claims file.  
The appellant was afforded VA-contracted medical 
examinations in connection with the claims, and the reports 
of those examinations along with the transcript of the 
veteran's RO hearing, are of record .  Significantly, the 
appellant has not identified, and the record does not 
otherwise indicate, any existing, pertinent evidence in 
addition to that identified above, that needs to be 
obtained.  In this regard, the Board notes that, in April 
2005, in response to the RO's request for the veteran to 
submit a release form to allow the RO to obtain the 
veteran's private medical records, the veteran stated that 
his private physician had passed away quite some time ago 
and he had no further evidence to submit.  The record also 
presents no basis for further development to create any 
additional evidence to be considered in connection with 
either claim. 

In his September 2006 written brief, the veteran's 
representative argued that that the RO did not complete the 
development requested in the prior remand, and that further 
remand of these matters is warranted.  Specifically, the 
representative argued that the RO did not request medical 
records from the New York VA Medical Center (VAMC).  The 
representative also asserted that the RO did not contact the 
veteran's private physician to obtain a written rationale 
for his opinions provided in support of the claims.  
However, the Board finds that neither of these arguments 
provides a basis for any further remand.  The printout that 
the RO obtained from the New York VAMC (which has been 
associated with the claims file) reflects a schedule of the 
veteran's outpatient treatment appointments from January 
1998 to January 2006.  As the veteran canceled many of the 
appointments and failed to report to others, this schedule 
indicates that there are no pertinent outstanding treatment 
records from that facility (in addition to the May 2004 
treatment record considered by the March 2006 physician in 
rendering the requested medical opinion).  Moreover, as 
regards any further statement from the veteran's private 
physician, the Board reiterates the veteran's April 2005 
statement that his primary care physician had passed away; 
hence, it would be impossible for the Board to obtain any 
further opinion from that physician.  In short, the Board 
finds that the RO has essentially accomplished all possible 
development in these claims.

Under these circumstances, the Board finds that the 
appellant is not prejudiced by the Board proceeding, at this 
juncture, with an appellate decision on the claims on 
appeal.




II.  Factual Background

The veteran's service medical records reveal that, on 
September 1942 entrance examination, there were no 
complaints of a gastrointestinal disorder.  Further, his 
blood pressure was 115/65.  There are no other service 
medical records reflecting blood pressure reading, or 
reflecting any complaint, finding, or diagnosis of 
hypertension.  

In September 1943, the veteran complained of having 
gastrointestinal symptoms along with feeling irritable, 
depressed, moody, jumpy, and nervous.  Physical examination 
was negative.  The examiner noted that an X-ray of the 
veteran's stomach was conducted.  Examination of the 
esophagus revealed no constriction or filling defect.  
Examination of the stomach revealed increased prominence of 
the gastric rugae, but no filling defect. The duodenal bulb 
filled completely.  A six-hour examination showed the head 
of the meal to be in the descending colon and the tail in 
the terminal ileum.  The impression was enlarged gastric 
rugae.  

An October 1943 record shows that the veteran had a number 
of gastrointestinal (GI) complaints.  It was noted that the 
veteran had symptoms of GI tract at a minimum and his X-rays 
were negative.  Therefore, the physician opined that the 
veteran did not have an organic GI disease.  However, the 
prominent rugae could be a gastric tension often seen in 
people with a nervous type of indigestion.  In November 
1943, the veteran underwent a GI examination, wherein 
physical examination revealed normal palpation of the 
abdomen.  Two sets of X-rays of the stomach and duodenum 
were normal, as well as an examination of the gall bladder.  
The physician opined that the veteran's epigastric distress 
was functional in origin and GI clearance was given.

Post-service, in December 1944, the veteran underwent VA 
examination, during which he complained of attacks of 
diarrhea, as well as periods of anxiety and fear and 
difficulty in social adjustments.  The diagnosis was 
psychoneurosis-anxiety.

A February 1945 letter from a private physician, R.L., M.D., 
states that the veteran had been in his care since early in 
January 1945 for acute colitis.

In March 1945, the veteran underwent a VA examination.  He 
then reported having colitis and a nervous condition while 
in service.  He stated that currently he would get attacks 
of epigastric pain and diarrhea when he was upset.  The 
diagnosis was history of diarrhea.  The veteran's blood 
pressure reading was 118/70.

In November 1945, the veteran underwent VA examination, 
during which the veteran reported that he would get stomach 
cramps, of which his doctor informed him was ulcerative 
colitis.  He also reported having bloody stools and he was 
irritable and restless.  The examining physician noted that 
the veteran was suffering from a combat anxiety state that 
had been decreasing in severity of late.  Of interest was 
the possible tie-up between the veteran's so-called 
ulcerative colitis and his combat anxiety.  The diagnoses 
were psychoneurosis, combat anxiety and partial social 
inadaptability.

A September 1950 VA examination report shows that the 
veteran complained of terrible cramps some days.  During the 
examination, the veteran reported somatic complaints chiefly 
referred to the GI tract.  He stated that he had bouts of 
diarrhea.  The examiner recommended the veteran have a GI 
work-up to rule out ulcerative colitis.  The veteran's blood 
pressure reading was 128/84.

The veteran submitted private medical records from E.M., 
M.D., his private physician, dated from October 1992 to 
April 1998.  A September 1994 record shows a complaint of 
epigastric pain for two weeks.  The record also shows a 
diagnosis of hypertension.  A March 1995 record shows that 
the veteran had diagnoses of hypertension and an unspecified 
gastrointestinal disorder.  A July 1996 record shows that 
the veteran denied GI or genitourinary symptoms.  A December 
1997 record shows a diagnosis of left lower quadrant 
abdominal pain with a questionable diagnosis of 
diverticulosis.  The remaining records continue to show a 
diagnosis of hypertension.

In an April 1998 letter, the veteran's private physician, 
Dr. E.M., stated that the veteran had been his patient for 
over twenty years and since he had first cared for the 
veteran, the veteran suffered from severe anxiety neurosis.  
He opined that the veteran's hypertension was related to the 
veteran's nervous complaints and stomach complaints.

In April 1998, the veteran underwent a VA Social and 
Industrial Survey by a licensed social worker.  The social 
worker stated that the veteran's symptomatology indicated 
PTSD, severe, chronic with concomitant somatic conditions of 
hypertension and stomach distress.

In March 1999, the veteran underwent a VA examination.  The 
VA physician stated that he had reviewed the veteran's 
claims folder and opined that neither the high blood 
pressure nor the stomach condition were due to or a result 
of the veteran's service-connected PTSD.  He further stated 
that the veteran's stomach condition was a small hiatal 
hernia, without reflux.  The hypertension was also most 
likely not related to the veteran's PTSD.  The veteran 
suffered from fatty infiltration of the liver and this was 
most probably due to alcohol abuse.  The veteran also had a 
mild aneurysm of the abdominal aorta.

Another March 1999 VA examination report shows diagnoses of 
hypertension, under treatment, and mild aneurysmal 
dilatation abdominal aorta. 

In an April 2000 letter, the veteran's private physician, 
Dr. E.M., again indicated that the veteran had been under 
his care for more than 22 years.  Dr. E.M. stated that the 
veteran had hypertension and persistent gastritis, both of 
which were temporally and causally related to the veteran's 
PTSD.

VA treatment records dated from May 2000 to December 2001 
show diagnoses of hypertension and history of hiatal hernia, 
asymptomatic.

In a December 2001 letter, Dr. E.M. stated that the veteran 
had been under his care for over 23 years and he suffered 
from hypertension and chronic gastritis.  He offered that 
the conditions were clearly a residual and causally related 
to the veteran's PTSD.

In January 2002, the veteran testified during an RO hearing 
and stated that during service and immediately after his 
discharge from service, he would get a cramp.  His physician 
told him that he had a stomach disorder and he was given B-
12 shots to calm him down.

VA outpatient treatment records, dated from December 2001 to 
October 2003, show a diagnosis of hiatal hernia with no 
symptoms.  A March 2002 record shows that the veteran had GI 
irritation of alcohol and reduction of alcohol was 
encouraged because there would be less irritation with less 
alcohol.

In his April 2003 release form for medical records, the 
veteran stated that he was treated for hypertension and for 
his stomach ailment in 1943 while in the hospital in New 
Caledonia, during service.

In November 2004, the veteran underwent a VA examination for 
his hypertension.  The diagnosis was essential hypertension 
that was not found to have been caused or aggravated by the 
veteran's service-connected PTSD.

In addition, in November 2004, the veteran underwent a VA 
examination for the stomach, duodenum and peritoneal 
adhesions.  After physical examination, the diagnosis was 
gastroesophageal reflux disease that was not found to have 
been caused or aggravated by service-connected PTSD.

In March 2006, the same physician that had conducted the 
veteran's November 2004 hypertension and stomach VA 
examinations stated that he had reviewed the claims folder 
and noted that he reviewed the letters dated April 1998, 
April 2000, and December 2001 from the veteran's private 
physician, Dr. E.M.  He also stated that he reviewed the 
notation in the veteran's service medical records that 
stated he had psychoneurosis and the evaluation for 
complaints of abdominal pain.  The GI X-rays in 1943 were 
noted to be unremarkable.  The March 2006 VA physician also 
stated that per the VA medical center electronic records, 
the veteran related that he had normal colonoscopy around 
2000.  It was further noted that the VA GI clinic 
recommended to the veteran to have an 
esophagogastroduodenoscopy for low iron evaluation in May 
2004 but the veteran declined the procedure.  The March 2006 
VA physician stated that most cases of hypertension were 
without known cause.  It was his opinion that the veteran's 
hypertension was causally unrelated to the service-connected 
PTSD.  Further, the VA physician opined that the veteran's 
gastroesophageal reflux disease (GERD) was unrelated to his 
service-connected PTSD.  The physician noted that per the 
claims folder, the veteran had an upper GI series in 1999 
showing small hiatal hernia with no reflux and no ulcer.

III.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2006). Service connection 
may also be granted for any disease initially diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  

Service connection may also be granted for disability that 
is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2006).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that current disability exists and 
(2) that current disability was either caused or is 
aggravated by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).

The veteran claims that service connection for hypertension 
and a gastrointestinal disorder, as secondary to his 
service-connected PTSD, is warranted.  However, after 
reviewing the evidence of record in light of the above-noted 
criteria, the Board finds that the criteria for secondary 
service connection for neither disability are met.  

Initially, the Board notes that the veteran has been 
diagnosed with hypertension and it is unrefuted that he has 
a current hypertension disability.  Further, the evidence 
shows that he has been diagnosed with such gastrointestinal 
conditions as colitis, history of diarrhea, diverticulosis, 
hiatal hernia, persistent gastritis, and GERD.  Thus, the 
questions remaining are whether the veteran's hypertension 
or his gastrointestinal disabilities are related to his PTSD 
disability. The Board points out that the medical evidence 
of record includes differing opinions on these questions.  

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may 
not reject medical opinions based on its own medical 
judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 
458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In this appeal, the Board finds that, while some medical 
evidence tends to suggest a medical relationship between 
both disabilities at issue and PTSD, the March 1999 and 
March 2006 VA opinions-based upon examination of the veteran 
and consideration of his documented medical history-
constitute probative evidence that the veteran's 
hypertension and gastrointestinal disabilities are not 
related to his PTSD.  

As indicated above, the veteran had complaints of 
gastrointestinal symptoms while in service; however, no 
diagnosis was given for his gastrointestinal complaints, and 
his stomach X-rays revealed normal results.  While the 
November 1945 VA examiner noted an interest in the tie-up 
between the veteran's ulcerative colitis and his combat 
anxiety, he did not render an opinion as to whether the 
veteran's colitis was caused or aggravated by the veteran's 
PTSD.  

However, the veteran's private physician, Dr. E.M., opined, 
on several occasions that the veteran's hypertension and 
gastrointestinal disorders were caused or aggravated by his 
PTSD.  However, that physician never provided a stated 
evidentiary or medical basis or rationale for his opinion.  
Further, the fact that he treated the veteran for more than 
20 years-without more-does not add significantly to the 
probative value of an opinion as to causal relationship.  
The Court has expressly declined to adopt a "treating 
physician rule" which would afford greater weight to the 
opinion of a veteran's treating physician over the opinion 
of a VA or other physician.  See, e.g., Winsett v. West, 11 
Vet. App. 420 (1998), citing Guerrieri v. Brown, 4 Vet. App. 
467 (1993).

The Board also has considered the April 1998 Social and 
Industrial Survey, which states that the veteran had somatic 
conditions of hypertension and stomach distress.  However, 
the evidentiary basis for the opinion was not clear, as it 
was not noted that the VA social worker (not a physician) 
had reviewed the veteran's claims file.

By contrast, the March 1999 VA physician noted that he had 
reviewed the veteran's claims file.  Further, he gave a 
basis for his opinion that the veteran's hypertension and 
gastrointestinal disorder were not related to his PTSD.  He 
stated that the veteran's gastrointestinal disorder was 
hiatal hernia, but he had no reflux.  Specifically regarding 
the veteran's hypertension, the VA physician noted that the 
veteran had fatty infiltration of the liver that was most 
probably due to alcohol abuse.  As such, the March 1999 VA 
physician related the veteran's hypertension to a cause 
other than the veteran's PTSD. 

Likewise, the March 2006 VA physician noted that he had 
reviewed the veteran's claims file, specifying that he had 
reviewed the service medical records and the opinions by the 
veteran's private physician, Dr. E.M.  After review of these 
records, the March 2006 VA physician continued to opine that 
the veteran's hypertension and gastrointestinal disorder 
were not caused or aggravated by his PTSD.  He stated that 
most cases of hypertension are without known cause.  
Further, he stated that the small hiatal hernia shown in the 
1999 upper GI series had no reflux and no ulcer.  Clearly, 
this opinion was based on a complete review of the veteran's 
claims file and is supported by stated rationale reflecting 
an evidentiary and medical basis for the opinion.

For the foregoing reasons, the Board finds that the VA 
medical opinions in this appeal are entitled to more 
probative weight.  As such, the Board must conclude that the 
most persuasive evidence on the question of medical nexus 
between each disability and service-connected PTSD-and 
hence, the preponderance of the evidence-weighs against each 
claim.  

In addition to the medical evidence, the Board has 
considered the veteran's own assertions advanced in support 
of the matters on appeal.  However, as noted above, each 
claim for secondary service connection turns on a medical 
matter-here, the question of medical relationship-which is a 
matter within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38  (1994).  As a 
lay person without the appropriate medical training or 
expertise, the appellant simply is not competent to render a 
probative (persuasive) opinion on a medical matter.  See 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring 
medical  knowledge).  Hence, his own assertions in this 
regard have no probative value.

As a final point, the Board has, as the RO has, considered 
whether the record presents any basis for a grant of service 
connection for either of the claimed disabilities as 
medically related to the veteran's military service.  
However, the veteran has not specifically asserted, and the 
medical evidence does not suggest, the existence of any such 
relationship.  There is no medical evidence of any 
complaints, findings, or diagnosis of hypertension during 
service or within the first-year post-discharge presumptive 
period for cardiovascular disabilities (see 38 U.S.C.A. 
§ 1101, 1112, 1113 and  38 C.F.R. §§ 3.307, 3.309), and 
there is no medical opinion supporting a medical 
relationship between later diagnosed hypertension and 
service.   Additionally, although the veteran complained of 
gastrointestinal symptoms while in service, he was not then 
diagnosed with any gastrointestinal disability.  Moreover, 
his diagnosis of colitis in January 1945, which was within a 
year after his discharge from service, does not provide a 
basis for presumptive service connection because colitis is 
not among the chronic disabilities for which presumptive 
service connection is available.  There also is no medical 
opinion supporting a relationship between colitis and the 
gastrointestinal symptoms noted in service.

For all the foregoing reasons, the Board concludes that each 
claim on appeal must be denied.  


ORDER

Service connection for hypertension, claimed as secondary to 
service-connected PTSD, is denied.

Service connection for a gastrointestinal disorder, claimed 
as secondary to service-connected PTSD, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


